Citation Nr: 0914253	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified at a Travel Board hearing in December 
2008.

The Veteran has raised an issue of entitlement to service 
connection for tinnitus. This issue has not been developed 
for appellate review and is referred to the RO for 
appropriate action.

As explained in more detail below, the Board grants the 
Veteran's application to reopen the previously denied claim 
of entitlement to service connection for rheumatoid 
arthritis.  The reopened claim requires additional 
development and is the subject of the remand appended to this 
decision.  The issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
rheumatoid arthritis by a July 1968 rating decision

2.  Evidence added to the record since the RO's July 1968 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for rheumatoid 
arthritis.


CONCLUSION OF LAW

New and material evidence has been received since the July 
1968 RO decision, and thus the claim for service connection 
for rheumatoid arthritis is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the Veteran's claim for service connection 
for rheumatoid arthritis.  Therefore, no further development 
is needed with respect to this claim.

Analysis

The Veteran's claim of service connection for rheumatoid 
arthritis was denied by a July 1968 rating decision.  He was 
advised of this rating decision in an August 1968 letter.  He 
did not, however, file a notice of disagreement and that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

In a January 2006 written statement, the Veteran indicated 
that he was again seeking service connection for arthritis.  
To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence which has been submitted 
by the Veteran or otherwise associated with the claims folder 
since the final decision in April 1985.  The credibility of 
new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence of record at the time of the RO's July 1968 decision 
included service treatment records which showed that the 
Veteran was diagnosed as having arthritis, and a post-service 
VA examination and X-ray report in June 1968 which failed to 
show arthritis.

The basis of the denial of service connection for rheumatoid 
arthritis was that there was no showing that the Veteran had 
arthritis which was etiologically related to active service.

Evidence received since the July 1968 rating decision 
includes VA outpatient treatment records in which the Veteran 
is diagnosed as having arthritis and a 2007 VA outpatient 
treatment record in which the examiner states that the 
Veteran's degenerative arthritis is possibly secondary to his 
military history.   

The Board finds that this evidence is new as it shows that 
the Veteran has a current diagnosis of arthritis.  Moreover, 
this evidence is material in that it raises a question of 
whether the Veteran's arthritis may have had its onset during 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for rheumatoid 
arthritis.  38 C.F.R. § 3.303.  Accordingly, the claim for 
service connection for rheumatoid arthritis is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for rheumatoid arthritis.


REMAND

The Board has determined that new and material evidence to 
reopen the Veteran's claim of service connection for 
rheumatoid arthritis has been presented.  As noted, however, 
the ultimate credibility or weight to be given the new 
evidence was presumed for the purpose of reopening the claim, 
but must now be determined as a question of fact.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Of record is a 2007 statement from a VA physician that there 
could possibly be an association between the Veteran's 
degenerative arthritis and his military service.  This 
opinion is too speculative to serve as a sufficient basis to 
grant service connection.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in such equivocal language).  The 
Veteran should be provided an examination to obtain a more 
definitive opinion regarding the etiology of his arthritis.  
See 38 U.S.C.A. § 5103A(d).

Furthermore, the Veteran testified at the December 2008 
hearing that he receives ongoing treatment for arthritis at 
the VAMC in Northport.  Those records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA medical records 
concerning treatment received by the 
Veteran for arthritis, not already 
associated with the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present arthritis.  The 
claims folder must be made available to 
the examiner.  Any indicated studies 
should be performed.  Based upon the 
claims folder review and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any arthritis disability is 
etiologically related to the Veteran's 
military service.  

3.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claim.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


